Exhibit 10g

AGREEMENT

This Agreement (this "Agreement") is entered into effective as of July 24, 2002,
by and among Touch America Holdings, Inc., a Delaware corporation (the
"Company"), and Michael J. Meldahl ("Meldahl").

Recitals

A. The Montana Power Company and Meldahl entered into an agreement dated July
21, 1999 (the "CIC Agreement") to provide benefits to Meldahl under certain
circumstances.

B. In conjunction with the Company's and Meldahl's negotiation and execution of
an employment agreement (the "Employment Agreement"), the parties now wish to
resolve certain issues concerning the respective rights and obligations arising
under the CIC Agreement as a result of the transactions approved by the
Company's shareholders and consummated on February 15, 2002 (the "Transaction").

C. The execution of the Employment Agreement is a condition to the execution of
this Agreement.

NOW, THEREFORE

, in consideration of the foregoing and the mutual promises and covenants
contained herein, the parties hereby agree as follows:



1. Payment to Meldahl; Meldahl Release. Upon execution of this Agreement and,
except as provided in Section 2 of this Agreement, in full and complete
satisfaction of the Company's obligations to Meldahl arising under Sections 1
and 2 of the CIC Agreement as a result of the Transaction, the Company will,
within five days of the date of this Agreement, pay Meldahl $1,265,000 (the "CIC
Payment"). The payment shall be by check made payable to Meldahl or by wire
transfer to an account designated in writing by Meldahl. Meldahl acknowledges
and agrees that (i) the CIC Payment is in full and complete satisfaction of any
and all of the Company's obligations under Sections 1 and 2 of the CIC Agreement
arising as a result of the Transaction or otherwise, (ii) he shall not be
entitled to any further payment under the CIC Agreement as a result of any
future transactions involving the Company, and (iii) the Company (or any
successor or assignee of the Company) shall have no further obligat ion to
Meldahl except as specifically contemplated by Section 2 of this Agreement.

2. Remaining Company Obligations to Meldahl under the CIC Agreement. Except for
the Company's obligations to Meldahl under Sections 3 and 5 of the CIC
Agreement, which shall remain in full force and effect following the payment to
Meldahl under Section 1, the Company (nor any successor or assignee) shall have
no further obligation to Meldahl under the CIC Agreement.

 

 

3. General Provisions.

(a) This Agreement constitutes the full and entire understanding and agreement
between the parties with respect to the subject matter hereof and, except as set
forth in this Agreement, supersedes all prior agreements with respect to the
subject matter hereof. This Agreement may not be altered or amended, except by a
writing executed by the party against whom such alteration or amendment is to be
enforced.

(b) This Agreement shall be deemed incorporated into, and a part of, the CIC
Agreement.



(c) This Agreement is made under and shall be governed by and construed in
accordance with the laws of the State of Montana, without regard to principles
of conflicts of laws.

IN WITNESS WHEREOF

, the parties hereto have executed this Agreement.



TOUCH AMERICA HOLDINGS, INC.

 

By: ____________________________________
Robert P. Gannon

Its: Chairman of the Board & Chief Executive

Officer

 

MICHAEL J. MELDAHL

______________________________________
Michael J. Meldahl

 

 